Citation Nr: 9914172	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-10 428	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
cornea.

2. Entitlement to service connection for right eye disability 
other than a corneal scar.

3. Entitlement to an increased (compensable) rating for 
facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran had active military duty from May 1975 to May 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board also notes that the evaluation for the veteran's 
right knee disability was reduced from 20 to 10 percent by 
rating decision of December 1995.  The veteran filed a timely 
notice of disagreement with this decision and was provided a 
statement of the case on this issue in February 1996.  In 
March 1996, she provided testimony before a hearing officer 
at the RO but did not request that the transcript of the 
hearing be accepted as her substantive appeal with respect to 
the knee issue.  In a November 1996 supplemental statement of 
the case, the hearing officer informed the appellant that she 
should submit a substantive appeal on the knee issue no later 
than 60 days from the date of the supplemental statement of 
the case if she desired appellate review with respect to the 
knee issue.  

Thereafter, no correspondence was received from the appellant 
until January 1998.  In her January 1998 correspondence, the 
appellant did not refer to the reduction of the evaluation 
for her right knee disability or otherwise say anything to 
suggest that she was seeking appellate review with respect to 
the December 1995 rating decision.  Rather, she indicated 
that she was seeking an increased evaluation for her right 
knee disability because the disability had increased in 
severity.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to the December 1995 rating decision which reduced 
the evaluation for her right knee disability.

The Board further notes that the claim for an increased 
evaluation for right knee disability was denied in a 
September 1998 rating decision.  The veteran has not 
expressed disagreement with the September 1998 rating 
decision.   

The issue of entitlement to service connection for right eye 
disability other than a corneal scar is addressed in the 
remand at the end of this action.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the issues decided herein has been 
obtained.

2. The veteran has a right corneal scar due to service 
trauma.

3. The service-connected facial scars are not tender, 
painful, subject to repeated ulceration or productive of 
functional impairment; any disfigurement due to the scars 
is not more than slight.


CONCLUSIONS OF LAW

1. The veteran has a right corneal scar due to injury 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2. The criteria for a compensable rating for facial scars 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a right corneal scar

The veteran contends that she has scar tissue from  corneal 
trauma sustained in service.  The Board has found this claim 
to be well grounded and is satisfied that all available 
evidence necessary for an equitable disposition of this claim 
has been obtained.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  

The veteran's service medical records disclose that the 
veteran sustained injuries in April 1977, to include blunt 
trauma to her right eye.  She was hospitalized in April and 
May 1977.  The hospitalization report notes that the veteran 
had a deep corneal abrasion. 

The veteran filed a claim for service connection for right 
eye disability in August 1979.  A VA examination of the 
veteran's eyes in November 1979 was only positive for tearing 
and defective vision.  Entitlement to service connection for 
right eye disability was listed as an issue in a March 1980 
rating decision and discussed in the findings section of the 
rating action, but was not actually decided in the rating 
decision.  The veteran's claim was not formally adjudicated 
until the August 1995 rating decision leading to the current 
appeal.   

VA outpatient treatment records show that the veteran was 
found to have a right corneal scar in November 1994.  

A VA ophthalmology examination was performed in November 
1995.  The examination disclosed a right corneal scar.  Based 
upon the examination results and a review of the veteran's 
records, the examiner concluded that the corneal scar was the 
result of the veteran's injury in 1977. 

The foregoing evidence confirms that the veteran sustained a 
deep corneal abrasion of the right eye in service.  The 
veteran filed a claim for service connection for right eye 
disability shortly after her discharge from service.  
Although a corneal scar was not noted on the November 1979 VA 
examination, the November 1995 VA examiner concluded after a 
review of the pertinent records that the veteran's right 
corneal scar is due to the service injury.  There is no 
documentation of post-service trauma of the veteran's right 
eye, nor does the record contain any medical evidence 
identifying any other post-service etiology for the corneal 
scar.  Therefore, the Board is of the opinion that the 
preponderance of the evidence supports the claim for service 
connection for a right corneal scar.   

II.  Compensable rating for facial scars

The veteran claims that a compensable evaluation is warranted 
for her facial scars because the scars are disfiguring.  The 
Board has found this claim to be well grounded and is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

The service medical records demonstrate that the veteran was 
injured in April 1977, sustaining lacerations to her face.  A 
VA examination report dated in November 1979 indicates that 
the veteran had a 2 1/2 centimeter, well-healed, faint scar at 
the lateral border of the right eye, and a 3 centimeter, 
well-healed, faint scar between the right eye and nose.  In a 
March 1980 rating decision, service connection for facial 
scars was granted.  The RO assigned a noncompensable 
evaluation from May 16, 1979, pursuant to Diagnostic Code 
7800.  The evaluation for the service-connected facial scars 
has remained noncompensable since then.

A VA examination in April 1995 disclosed minimal scarring to 
the right eyelid, to the right orbit near the nasal bridge, 
measuring approximately three centimeters.  The examiner 
noted that it was not cosmetically significant.  There was no 
keloid, adherence, herniation, inflammation, ulceration, 
pain, tenderness or functional impairment associated with the 
scarring.  Photographs depicting the scarring were taken and 
are of record.

There is no other recent medical evidence indicating that the 
scarring is symptomatic, disfiguring or productive of 
functional impairment.  

At the hearing in March 1996, the veteran testified that the 
facial scars went from the top of the right eyebrow down 
completely through the right eyelid and slit the nose.  
According to the veteran, it partially cut the tear duct down 
to the bone on the right side of her nose.  She testified 
that the scar had "deepened with time" and had gotten 
worse.  The veteran indicated that she was sensitive about 
the facial scars and people had noticed them and asked her 
about them. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Under the Rating Schedule, a noncompensable rating is 
warranted for a slightly disfiguring scar of the head, face 
or neck, while a 10 percent rating is warranted if the 
scarring is moderately disfiguring.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  A 10 percent rating for scars (other 
than burn scars or disfiguring scars of the head, face, or 
neck) requires that they be poorly nourished, with repeated 
ulceration, that they be tender and painful on objective 
demonstration or that they produce limitation of function of 
the affected body part.  38 C.F.R. §§ 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805. 

Review of the record shows that, notwithstanding the 
veteran's contention that she believes the facial scars are 
disfiguring, the April 1995 examiner described the scars as 
not cosmetically significant.  In addition, the Board has 
reviewed the April 1995 photographs depicting the scars.  The 
photographs clearly demonstrate that the scarring is not more 
than slightly disfiguring.  In addition, the April 1995 VA 
examination disclosed that the veteran's facial scarring is 
not tender, painful, subject to repeated ulceration or 
productive of functional limitation.  There is no medical 
evidence contradicting the findings on the April 1995 VA 
examination.  Therefore, the Board must conclude that the 
facial scarring is properly evaluated as noncompensably 
disabling.


ORDER

Entitlement to service connection for a right corneal scar is 
granted.

Entitlement to a compensable rating for facial scars is 
denied.


REMAND

The medical evidence shows that the veteran has defective 
vision in her right eye and other right eye complaints.  The 
VA ophthalmologist who examined the veteran in November 1995 
addressed the etiology of the veteran's right corneal scar 
and of some of her right eye complaints, but he did not 
address the etiology of the veteran's defective vision.  In 
view of this fact and the Board's decision granting service 
connection for the right corneal scar, the issue of 
entitlement to service connection for right eye disability 
other than the right corneal scar is REMANDED to the RO for 
the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to her pending claim.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by 
an ophthalmologist to determine the 
nature, extent and etiology of any 
currently present disorders of the 
veteran's right eye (other than the 
corneal scar).  All indicated 
studies should be performed, and 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for proper review of 
the medical history.  With respect 
to any defective vision found to be 
present, the examiner should 
indicate whether it is at least as 
likely as not that it is 
etiologically related to service 
trauma or otherwise etiologically 
related to service.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as 
not that the defective vision was 
caused or chronically worsened by 
the service-connected corneal scar.  
If the veteran is found to have any 
other right eye disorder(s), the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not with respect to each 
such disorder that the disorder is 
etiologically related to service or 
was caused or chronically worsened 
by the service-connected corneal 
scar.  The rationale for all 
opinions expressed should also be 
provided.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of 
entitlement to service connection 
for right eye disability other than 
a corneal scar. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and her 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

